                       THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

       v.                                     3:18-CR-279
                                              (JUDGE MARIANI)
MICHAEL RINALDI,

                     Defendant.


UNITED STATES OF AMERICA,

       v.                                     3:18-CR-280
                                              (JUDGE MARIANI)
MICHAEL RINALDI,

                     Defendant.

                                 MEMORANDUM OPINION

                         I. INTRODUCTION AND PROCEDURAL HISTORY

       Presently before the Court are fifteen pre-trial motions filed by Defendant Michael

Rinaldi.

       On August 21, 2018, a federal Grand Jury charged Defendants Michael Rinaldi,

Dwayne Romail Brown, and Andrew Henry with one count of Conspiracy to Distribute and

Possess with Intent to Distribute a Controlled Substance, cocaine and cocaine base, in

violation of 21 U.S.C. §§ 841 and 846. (See 3:18-cr-279, Doc. 37). That same day, the

federal grand jury also returned an indictment charging Defendants Michael Rinaldi, Steven

Powell, Jessica Caldwell, and George Kokenyei with Conspiracy to Distribute and Possess
with Intent to Distribute a Controlled Substance, marijuana, in violation of 21 U.S.C. §§ 841

and 846. (See 3:18-cr-280, Doc. 1).

       The Court thus currently has two criminal actions before it wherein Michael Rinaldi is

a named defendant: 3:18-cr-279 and 3:18-cr-280.

        On January 16, 2019, at the request of Defendant Rinaldi, the Court held a hearing

in accordance with Faretta v. California, 422 U.S. 806 (1975) and United States v. Peppers,

302 F.3d 120 (3d Cir. 2002), wherein it conducted a colloquy with Defendant Rinaldi, in the

presence of his CJA appointed counsel Joseph Blazosek, to determine whether Defendant

Rinaldi understood the responsibilities and consequences of self-representation, was

knowingly, voluntarily, and intelligently waiving his right to counsel, and would be permitted

to represent herself. Following this colloquy, the Court determined that Mr. Rinaldi had

knowingly, voluntarily, and intelligently waived the right to counsel and understood the

ramifications and consequences of proceeding pro se and therefore granted Mr. Rinaldi's

request to represent himself. The Court thereafter appointed Attorney Blazosek as stand-by

counsel at the request of Defendant.

        Since December of 2018, Defendant Rinaldi has filed a number of prose pretrial

motions which are currently pending before this Court, including the following motions which

the Court will address herein:1



        1 As previously explained, Michael Rinaldi is a defendant in two criminal cases: 3:18-cr-279 and
3:18-cr-280. Defendant filed the same motions and accompanying briefs in both 3:18-cr-279 and 3:18-cr-
                                                    2
   •   Motion to Dismiss the Indictment (Doc. 76)
   •   Motion to Dismiss "Pursuant to F.R. Crim. P. 12(8)" (Doc. 77)
   •   "Request for a Bill of Particulars" (Doc. 80)
   •   "Motion to Challenge the Authenticity and Chain of Custody of the Government's
       Exhibits" (Doc. 82)
   •   Motion to Compel Discovery (Doc. 85)
   •   "Request to Compel" (Doc. 89)
   •   "Motion for Early Disclosure of Statements Pursuant to the Jencks Act and Federal
       Rule of Criminal Procedure" (Doc. 103)
   •   Motion for "Pretrial Hearing to Determine Existence of Conspiracy" (Doc. 105)
   •   Motion for Hearing on Admissibility of Statements of Alleged Co-Conspirators (Doc. 107)
   •   Motion "Pursuant to Rules 404(b) and 609 of Federal Rules of Evidence" (Doc. 109)
   •   Motion to "Preserve and Disclose Notes, Reports, and Evidence" (Doc. 111)
   •   Motion for Disclosure Pursuant to Federal Rule of Evidence 807 (Doc. 113)
   •   Motion to Produce Memorializing of Government Interviews (Doc. 115)
   •   "Motion to Join in the Motion of Co-Defendants" (Doc. 124)
   •   Motion for Severance (Doc. 155)

        For the following reasons, the Court will deny each of Defendant's motions. 2

                                                II. ANALYSIS

    A. Motion to Dismiss the Indictment

        Rinaldi's first motion moves to dismiss the indictment on the basis that he "is not the

Michael Rinaldi named in the indictment and that the United States District Court does not




280. Unless otherwise stated, for purposes of clarity, the Court's citation to specific document numbers
reference the document number set forth in the first case filed at docket number 3:18-cr-279.

        2 On  February 22, 2019, Rinaldi also filed a "Notice of Appeal" (Doc. 136), stating that he "intend[s]
to appeal the decision" of Magistrate Judge Saporito wherein the Magistrate Judge denied Defendant's
request for pretrial release. However, no appeal of this decision has been filed in either 3:18-cr-279 or
3:18-cr-280. It therefore does not appear at this time that Defendant has appealed the Magistrate Judge's
decision or that he has requested a new detention hearing before this Court. To the extent that Defendant
may have been requesting the transcript of the proceeding, that transcript was placed of record by the
Government on May 3, 2019 (Doc. 150-7).
                                                       3
have 'in personam' jurisdiction over him." (Doc. 76, at 1; id. at 2). Rinaldi further contends

that there is no case or controversy before this Court and that the United States lacks

standing to bring this action against him. (Id. at 3-4). In Rinaldi's Reply brief, he clarifies his

assertion that he "is not the Michael Rinaldi named in the indictment" by explaining that his

"name is not MICHAEL RINALDI" and that "[a]ll capital letters denotes a corporate entity"

and he "is not a corporate entity and has not entered into any agreements with the

corporate United States." (Doc. 152, at 2).

       Each of Rinaldi's assertions are without merit. Similar arguments premised on a

defendant's claim that he or she is a "sovereign citizen" have been repeatedly rejected by

Courts. In United States v. Young, the Third Circuit rejected Defendant's argument "that the

District Court 'lacked jurisdiction to hear, convict, or bring any case in this fraudulently

contrived Constructive Trust Case Matter"' where Defendant "generally refer[red] to her

status as a foreign sovereign immune from suit." 735 F.App'x 793, 795 (3d Cir. 2018). The

Circuit explained that there was "no merit to her challenge [and t]he District Court had

jurisdiction to adjudicate this criminal action under 18 U.S.C. § 3231." Id. at 795-796 (citing

United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) ("Regardless of an individual's
                                                                                                      f
                                                                                                      i
claimed status of descent, be it as a 'sovereign citizen,' a 'secured-party creditor,' or a           i
                                                                                                      II
'flesh-and-blood human being,' that person is not beyond the jurisdiction of the courts.")).
                                                                                                      f
See also, United States v. Matthews, 2011 WL 183979, *2 (M.D. Pa. 2011) (in analyzing a               l
motion brought pursuant to 28 U.S.C. § 2255, finding that defense counsel was not                     I
                                                                                                      l

                                                 4
                                                                                                      Il
ineffective for failing to challenge the Court's jurisdiction where Petitioner asserted that he

was "a citizen and inhabitant of the 'Sovereign Republic of Pennsylvania' and that [the]

Court lacked jurisdiction over his criminal case."); United States v. Rendon, 354 F.3d 1320,

1326 (11th Cir. 2003) ("A federal district court has personal jurisdiction to try any defendant

brought before it on a federal indictment charging a violation of federal law."). In addition,

18 U.S.C. § 547 permits each United States attorney, within his district, to "prosecute for all

offenses against the United States", 18 U.S.C. § 547(1), therefore granting the United

States Attorney the lawful power to bring a criminal indictment against an individual.

       In addressing arguments largely identical to those raised by Rinaldi, the Court in

United States v. Ellis, undertook an extensive analysis in explaining why each of these

arguments were without legal merit.

       to the extent pro se defendant has requested and intends to request such
       services [of a paralegal and private investigator] to aid him in presenting a
       motion to dismiss based on this court's Article Ill jurisdiction to hear the case
       and the United States Attorney for the Western District's "standing" to conduct
       the prosecution, the motion must be denied because it is based on indisputably
       meritless legal theory. Although prose defendant has latched on to the notion
       that to have standing in an Article Ill civil controversy, the party bring[ing] the
       action must have a concrete stake in the litigation and have suffered an injury-
       in-fact, he fails to appreciate the distinctions to be drawn between a criminal
       case and a civil controversy. And while the broad language appearing in some
       of the more recent Supreme Court opinions expounding on the limitations of
       Article 111 standing would appear at first brush to be irreconcilable with the
       traditional mechanics employed in conducting criminal prosecutions,
       dogmatically drawing a corollary conclusion that federal criminal prosecution is
       outside the jurisdictional reach of Article Ill is tantamount to the "absurd." See
       Edward Hartnett, The Standing of the United States: How Criminal
       Prosecutions Show that Standing Doctrine is Looking for Answers in all the
       Wrong Places, 97 Mich.L.Rev. 2239 (1999) (to reason and conclude from the

                                                5
      current status of the Court's Article Ill standing doctrine that "the vast majority
      offederal criminal prosecutions are not 'cases' or 'controversies' and the United
      States lacks standing to initiate them [would,] ... [o]f course, [amount to] an
      absurd result.").

2007 WL 2028908, *1 (W.D.Pa. 2007). The Ellis Court further explained that

      ... lest there be any question about this court's authority to exercise jurisdiction
      over defendant's prosecution, one need only survey the vast array of authority
      conceding that "the term 'cases' in Article Ill includes criminal prosecutions,
      while the term 'controversies' does not." Hartnett, The Standing of the United
      States: How Criminal Prosecutions Show that Standing Doctrine is Looking for
      Answers in all the Wrong Places, 97 Michl.Rev. at 2249 & n. 56 (collecting
      scholarly works in support). And while one can question the ramifications of this
      truism on the soundness of current Article Ill standing doctrine, that does not
      change the accepted principle the "[i]n criminal cases (and perhaps more
      generally in Article Ill 'cases'), the judiciary is enforcing the sovereign's law
      rather than umpiring a preexisting dispute [and] [t]hus, criminal prosecutions
      demonstrate that, at least when exercising jurisdiction over the 'cases'
      enumerated in Article 111, nothing in Article III limits the use of the federal judicial
      power to enforcement of the rights of individuals or prohibits the use of the
      federal judicial power to enforce the majoritarian sovereign will." Id. at 2251.

      Nor can the authority of the United States attorney to prosecute offenses
      against the laws of the United States be seriously questioned. Through the
      passage of the Judiciary Act of 1789 Congress long ago gave officials acting
      under the authority of the Attorney General exclusive authority to control the
      resolution of all grand jury indictments charging federal crimes and permitted
      this authority to be exercised within each local district. See Harold J. Krent,
      Executive Control over Criminal Law Enforcement: Some Lessons from
      History, 38 AMULR 275, 293-96 (Winter, 1989). And the congressional
      directive to exercise this discretionary authority continues to this day and has
      a direct application to defendant's prosecution. See 28 U.S.C. § 547(1) (" ...
      each United States attorney, within his district, shall-(1) prosecute for all
      offenses against the United States ... "); see a/so 28 U.S.C. § 541(a) ("The
      President shall appoint, by and with the advice and consent of the Senate, a
      United States attorney for each judicial district.").




                                                 6
       To suggest, as prose defendant has implied, that the United States attorney
       needs an injury-in-fact or a personal stake in the outcome of the prosecution in
       order to exercise this core executive duty in addition to the constitutional
       authority granted by Article II is a proposition without any legislative, executive,
       or judicial support in the two-hundred and eighteen plus years that have passed
       since the passage of the Judiciary Act of 1789. In fact, the uniform consensus
       is to the contrary. See Hartnett, The Standing of the United States: How
       Criminal Prosecutions Show that Standing Doctrine is Looking for Answers in
       all the Wrong Places, 97 Mich.L.Rev. at 2251 ("In short, if-as all concede-the
       United States can prosecute crimes in the federal courts, then a 'case' within
       the meaning of Article Ill must include litigation that is based on nothing more
       than the 'harm to the common concern for obedience to law,' and the 'abstract
       ... injury to the interest in seeing that the law is obeyed."').

Id. at* 2-3. The Court thereafter reiterated the existence of a "long-standing congressional

recognition of the United States attorney's constitutional obligation to prosecute offenses

against the laws of the United States and the uniform scholarly acknowledgment that such

Justice Department employees properly may do so pursuant to Article ll's commitment to

the executive branch to enforce the interest of the sovereign in seeking to vindicate the

general public interest in compliance with the law." Id. at *3.

       For the afore-mentioned reasons, Defendant's Motion to Dismiss the Indictment

(3:18-cr-279, Doc. 76; 3:18-cr-280, Doc. 75) will be denied.

   B. Motion to Dismiss Pursuant to Federal Rule of Criminal Procedure 12(b)

       Rinaldi next asserts that the indictment "is insufficient and violates the constitutional

mandate that all elements of an offense be included in the indictment." (Doc. 77, at 1).

Specifically, Rinaldi contends in each case that the indictment "does not allege an affect on




                                                7
commerce" and that absent this effect on commerce, "the conduct at issue is purely local

and does not constitute a crime against the United States." (Id.).

       Federal Rule of Criminal Procedure 12 provides that "[a] party may raise by pretrial

motion any defense, objection, or request that the court can determine without a trial on the

merits." Fed. R. Crim. P. 12(b)(1). "Federal Rule of Criminal Procedure 12(b)(3)(B) allows

a district court to review the sufficiency of the government's pleadings to ... ensur[e] that

legally deficient charges do not go to a jury." United States v. Huet, 665 F.3d 588, 595 (3d

Cir. 2012) (quoting United States v. Bergrin, 650 F.3d 257, 268 (3d Cir. 2011)). "However,

the scope of a district court's review at the Rule 12 stage is limited ... a district court must

accept as true the factual allegations set forth in the indictment." Id. (internal citations

omitted). At this stage, "an indictment [is] sufficient so long as it '(1) contains the elements

of the offense intended to be charged, (2) sufficiently apprises the defendant of what he

must be prepared to meet, and (3) allows the defendant to show with accuracy to what

extent he may plead a former acquittal or conviction in the event of a subsequent

prosecution."' United States v. Kemp, 500 F.3d 257, 280 (3d Cir. 2007) (quoting United

States v. Viti/lo, 490 F.3d 314 (3d Cir. 2007)).

       "Usually, a recitation of the statutory language satisfies the first requirement, so long

as there is sufficient factual orientation to permit a defendant to prepare his defense and

invoke double jeopardy. And typically, a factual orientation that includes a specification of

the time period of the alleged offense is sufficient for the second and third requirements. In


                                                   8
short, detailed allegations are unnecessary." United States v. Stock, 728 F.3d 287, 292 (3d

Cir. 2013) (internal citations and quotation marks omitted).

       In the Third Circuit, a defendant may contest the sufficiency of an indictment on the

basis that it fails to state an offense in two ways. Stock, 728 F.3d at 292. "First, a defendant

may contend that an indictment is insufficient on the basis that it does not satisfy the first

requirement in that it 'fails to charge an essential element of the crime."' Id. (citing Huet, 665

F.3d at 595). Second, a defendant may argue that "the specific facts alleged ... fall beyond

the scope of the relevant criminal statute, as a matter of statutory interpretation." Id.

       Rinaldi's arguments challenge the indictments under the first method. However, they

are without merit as the indictments adequately set forth the elements of the offenses

charged under 21 U.S.C. §§ 841and846. Rinaldi's motion is premised on an assertion that

"effect on commerce" is a "critical jurisdictional element" and that absent this element, "the

conduct at issue is purely local and does not constitute a crime against the United States."

(Doc. 77, at 1; id. at 2). As the indictments in 3:18-cr-279 and 3:18-cr-280 do not

specifically state that the crime charged against Rinaldi or his co-defendants under §§ 841

and 846 affected interstate commerce, Rinaldi contends the Indictments must be dismissed.

       To establish a violation under§ 846, the Government must prove beyond a

reasonable doubt (1) That two or more persons agreed to distribute/possess with the intent

to distribute/manufacture/possess a controlled substance; (2) That the defendant was a

party to or member of that agreement; and (3) That the defendant joined the agreement or


                                                9
conspiracy knowing of its objective(s) to distribute/possess with the intent to distribute/

manufacture/possess a controlled substance and intending to join together with at least one

other alleged conspirator to achieve thaUthose objective(s); that is, that the defendant and

at least one other alleged conspirator shared a unity of purpose and the intent to achieve

thaUthose objective(s). Third Circuit Model Criminal Jury Instruction 6.21.8468. In addition,

under § 841, the Government must prove (1) That the defendant possessed a mixture or

substance containing a controlled substance; (2) That the defendant possessed the

controlled substance knowingly or intentionally; (3) That the defendant intended to

manufacture/distribute the controlled substance; and (4): That the controlled substance was

the substance alleged by the Government. Id. at 6.21.841A. There is no element in either

statute or the relevant case law requiring proof of an effect on interstate commerce.

       Courts have repeatedly rejected the suggestion that an effect on interstate commerce

is a necessary element of a crime under §§ 841 and 846 which must be set forth in an

indictment. Preliminarily, Courts have held that the Comprehensive Drug Abuse Prevention

and Control Act of 1970 does not violate the Commerce Clause, even where the alleged

activity only occurs intrastate. As explained by the Second Circuit, "[b]ecause narcotics

trafficking represents a type of activity that Congress reasonably found substantially affected

interstate commerce, the actual effect that each drug conspiracy has on interstate commerce

is constitutionally irrelevant." United States v. Genao, 79 F.3d 1333, 1336 (2d Cir. 1996). In

Genao, the Court explained that the "Supreme Court has . . . expressly held that Congress


                                               10
may regulate activity that occurs wholly within a particular state if the activity has a sufficient

nexus to interstate commerce." Id. at 1335 (citing Fry v. United States, 421 U.S. 542, 547, 95

S.Ct. 1792, 1795, 44 L.Ed.2d 363 (1975); Perez v. United States, 402 U.S. 146, 156-157, 91

S.Ct. 1357, 1362-1363, 28 L.Ed.2d 686 (1971); Houston, E. & W. Texas Ry. Co. v. United

States, 234 U.S. 342, 34 S.Ct. 833, 58 L.Ed. 1341 (1914)). See also, United States v.

Montes-Zarate, 552 F.2d 1330, 1331 (9th Cir. 1977) ("It is unclear whether the appellant is

challenging the constitutionality of 21 U.S.C. § 841 (a), or whether the appellant is contending

that proof of an interstate nexus is required in order to establish jurisdiction of the subject

matter. In either event, the contention fails. We agree with the other circuits that have

considered the problem that the statute is constitutional and that no proof of interstate nexus

is required in order to establish jurisdiction."); United States v. Peterson, 194 F.App'x 786,

788 (11th Cir. 2006) ("[Defendant] contends that Congress' power to enact criminal laws

pursuant to the Commerce Clause does not reach his conduct because his crime was a local

street-corner sale that did not directly utilize the instrumentalities or channels of interstate

commerce. However, the Controlled Substances Act does not leave to the courts the task of

determining whether a particular drug sale affects interstate commerce."); United States v.

Leshuk, 65 F.3d 1105, 1111-1112 (4th Cir. 1995); United States v. Smith, 2006 WL 3544715,

*3-4 (M.D. Pa. 2006). Courts that have thus specifically addressed whether an effect on

interstate commerce must be set forth as an element in the indictment have rejected this

argument. See e.g. United States v. Orr, 136 F.App'x 632, 637 (5th Cir. 2005) ("According to


                                                11
[the defendant], the district court lacked jurisdiction because the Government did not

establish a nexus between the offense and interstate commerce. Congress' regulation of

controlled substance offenses under 21 U.S.C. §§ 841 and 846 is permissible under the

Commerce Clause and showing an interstate commerce nexus is not required.")(citing United

States v. Lopez, 459 F.2d 949, 953 (5th Cir.), cert. denied, 409 U.S. 878, 93 S.Ct. 130, 34

L.Ed.2d 131 (1972)).

       For these reasons, Defendant's motions to dismiss the indictments pursuant to

Federal Rule of Criminal Procedure 12(b) (3:18-cr-279, Doc. 77; 3:18-cr-280, Doc. 76) will

be denied.

   C. Request for a Bill of Particulars

       Rinaldi further requests that the Court "direct the government to provide a bill of

particulars" as the indictments purportedly do "not provide him with enough information for

him to properly prepare a defense to the charges." (Doc. 80, at 1). Rinaldi asserts that the

Government has provided "limited, discovery", but that this discovery for both criminal cases

was provided together, thereby preventing him from knowing "which evidence is pertinent to

which indictment." (Id. at 1-2). Although Rinaldi requests the Government provide him with

a Bill of Particulars, in the alternative, he requests that "the discovery be separated into two

separate packages or for the government to acknowledge that their position is that the same

discovery is applicable to both cases." (Id. at 2).




                                               12
       Federal Rule of Criminal Procedure 7 provides in relevant part that "[t]he indictment

or information must be a plain, concise, and definite written statement of the essential facts

constituting the offense charged." Fed. R. Crim. P. 7(c)(1). The rule further provides that

"[t]he court may direct the government to file a bill of particulars. The defendant may move

for a bill of particulars before or within 14 days after arraignment or at a later time if the court

permits." Fed. R. Crim. P. 7(ij. "The purpose of the bill of particulars is to inform the

defendant of the nature of the charges brought against him to adequately prepare his

defense .... " United States v. Addonizio, 451 F.2d 49, 63-64 (3d Cir. 1971). "A bill of

particulars should fulfill this function 'when the indictment itself is too vague and indefinite

for such purposes."' Id. at 64 (quoting United States v. Haskins, 345 F.2d 111, 114 (6th Cir.

1965)). However, a bill of particulars is not designed to inquire into the legal or evidentiary

support proffered by the Government with regard to whether a defendant committed a

specific criminal act. See United States v. Leonelli, 428 F.Supp. 880 (S.D.N.Y. 1977).

"Rather, it is intended to give the defendant only that minimum amount of information

necessary to permit the defendant to conduct his own investigation." United States v.

Smith, 776 F.2d 1104, 1111 (3d Cir. 1985).

        "An indictment is generally deemed sufficient if it: (1) contains the elements of the

offense intended to be charged, (2) sufficiently apprises the defendant of what he must be

prepared to meet, and (3) allows the defendant to show with accuracy to what extent he

may plead a former acquittal or conviction in the event of a subsequent prosecution. An


                                                 13
indictment must allege more than just the essential elements of the offense." Viti/lo, 490

F.3d at 321 (internal citations and quotation marks omitted).

       In addition, "[t]he Third Circuit has ... emphasized that the need for a bill of

particulars is obviated in those cases where the Government supplements a detailed

charging document with substantial discovery. In ruling on a request for a bill of particulars,

the court should consider all information that has been disclosed to the defendant in the

course of the prosecution, whether or not included in the indictment." United States v.

Hayes, 2007 WL 3085998, *1 (M.D.Pa. 2007) (citing United States v. Urban, 404 F.3d 754,

772 (3d Cir. 2004); United States v. Kenny, 462 F.2d 1205, 1212 (3d Cir. 1972)).

       "[T]he granting of a bill of particulars remains a discretionary matter with the trial

court." Addonizio, 451 F.2d at 64. "The denial of a motion for a bill of particulars does not

amount to an abuse of discretion unless the deprivation of the information sought leads to

the defendant's inability to adequately prepare his case, to avoid surprise at trial, or to avoid

the later risk of double jeopardy." Id.

       Rinaldi's arguments are unavailing where the indictments in both criminal cases

adequately describe the nature of the alleged conspiracies, the specific statutes allegedly

violated, the identity of his co-defendants, the identity of the controlled substances at issue,

the quantity of the controlled substance involved in the conspiracy (in 3:18-cr-279), and the

specific time frame wherein these conspiracies allegedly occurred.




                                               14
       Notably, Rinaldi does not assert in his motion why either indictment is insufficient, but

rather rests his argument exclusively on the issue of discovery that has, or has not, been

provided to him. This argument is inappropriate in a motion whose purpose is directed at

determining whether one or both of the indictments themselves are too vague and indefinite

to inform Rinaldi of the nature of the charges brought against him such that he may

adequately prepare his defense. In addition, the Government asserts that it "has provided

extensive discovery to the defendant, and assisted in accommodating his ability to review the

materials while incarcerated" and "has turned over all intercepted communications from the

investigations as well as affidavits and reports." (Doc. 150, at 14). In response to a separate

motion filed by Rinaldi, the Government has also represented that it "will comply with the

rules and laws governing discovery, and will produce all materials required, including that

which is required under Brady, Giglio, the Jencks Act, and Rule 16" and that "Defendant has

already been provided with extensive discovery, and if and when more discoverable evidence

becomes available, it will be provided in a timely manner." (Id. at 59).

       Thus, as demonstrated by the record, Defendant has been apprised of the charges

against him and knows the nature of the offenses that were allegedly committed within a

specific time frame. Rinaldi has not established the specific need for a bill of particulars that

the law requires for its issuance. This is particularly the case in light of the Government's

stated compliance with the discovery mandates of Brady and Federal Rule of Criminal

Procedure. 16. Finally, it is both impractical and unnecessary for the Government separate


                                               15
the discovery "into two separate packages or for the government to acknowledge that their

position is that the same discovery is applicable to both cases" (Doc. 80, at 2) where the

Government has properly noted that "[m]uch of the evidence produced may prove relevant

to both cases" (Doc. 150, at 14). Defendant's motions for a bill of particulars (3:18-cr-279,

Doc. 80; 3:18-cr-280, Doc. 79) will therefore be denied.

   D. Motion to Challenge the Authenticity and Chain of Custody of the
      Government's Exhibits (Doc. 82)

       Rinaldi next "challenge[s] the authenticity and the chain of custody of all of the

government's exhibits." (Doc. 82, at 1). Specifically, Rinaldi lists the following

evidence/exhibits: "the audio recordings and the substance that were referenced by the

D.E.A. in their investigative report prepared on 5-18-18"; the "substance seized from

Dwayne Brown on 8-8-18"; "[a]ny phone conversations resulting from phone taps of target

phones #1 and #2"; "$18,010.00 in United States currency seized from George Kokenyei";

and "anything seized from the addresses of 8B Birchwood Court, 143 Blackman Street and

776 N. Pennsylvania Avenue." (Id. at 1-2). Despite Rinaldi's request, and enumeration of        !
                                                                                                !
                                                                                                !
                                                                                                f
the afore-mentioned evidence/exhibits, he fails to provide any explanation or argument as to    i
                                                                                                r
why he believes this evidence or exhibits may be inauthentic or subject to a challenge with     f
                                                                                                i

respect to the chain of custody. However, in Rinaldi's Reply brief, he clarifies that he "was

only giving the U.S. Attorney and this court advance notice that he intends to challenge the
                                                                                                I
                                                                                                tf
authenticity and chain of custody of the government's exhibits" as required "under the Rules

of Evidence." (Doc. 152, at 18). Therefore, in light of Defendant's acknowledgment that his     I
                                                                                                J
                                               16                                               lI
                                                                                                t


                                                                                                '
                                                                                                !
                                                                                                I
filings were not motions, but rather only notice of what he intends to do, the Court will deny

Defendant's motions (3:18-cr-279, Doc. 82; 3:18-cr-280, Doc. 81) as improperly asserted

prior to trial and premature.

   E. Motion to Compel Discovery

       In Rinaldi's "Motion to Compel Discovery", Defendant admits that he has received

"limited discovery" but moves to compel further discovery. (Doc. 85). Although somewhat

unclear, it appears that Rinaldi is specifically requesting: (1) "statements" by "CS1", which

Rinaldi asserts are Brady material and are "exculpatory and will prove [Defendant's] claim

that CS1 did not provide any information about Rinaldi or Powell"; (2) "any other Brady

material, including but not limited to information regarding any investigations of government

witnesses and any promises made to government witnesses and any prior records of

government witnesses"; and (3) "copies of all documents in the government's possession,

such as lab reports and pictures of any tangible exhibits or evidence, such as drugs, money

or phones". (Id. at 1-2).

       The Government counters that Rinaldi's assertion that he has only received "limited

discovery" is "false" and states that it "has provided recordings of all intercepted calls,

transcripts of all intercepted text messages, reports of surveillance, and the Title Ill affidavits,

applications, and orders", all totaling "multiple compact discs with the wire intercepts as well

as over 300 pages of written discovery." (Doc. 150, at 46-47). It additionally asserts that

"information provided by CS-1 about the suspected sources are not relevant to Michael


                                                17
Rinaldi's drug trafficking organization" and that CS-1 's statements are not exculpatory and

CS-1 "made no statements about or related to Michael Rinaldi." (Id. at 47).

        In response to the Government's brief in opposition, Rinaldi re-asserts that he has

only been provided "limited discovery" and sets forth a list of evidence to which he asserts

he has not received and to which is entitled. (Doc. 152, at 18-19).3

        Under Brady v. Maryland, the Government has a continuing obligation to turn over

evidence favorable to the Defendant, "where the evidence is material either to guilt or

punishment." Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). In

Giglio v. United States, the Supreme Court further required that the Government disclose

any impeachment information that it possesses regarding its own witnesses, such as

promises for leniency made in return for testimony. See Giglio v. United States, 405 U.S.

150, 154-55, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972). "The holding in Brady v. Maryland

requires disclosure only of evidence that is both favorable to the accused and 'material

either to guilt or to punishment."' U.S. v. Bagley, 473 U.S. 667, 674, 105 S.Ct. 3375, 87

L.Ed.2d 481 (1985). As such, "the individual prosecutor has a duty to learn of any favorable

evidence known to the others acting on the government's behalf in the case" and disclose




        3 It is clear that since the time of the filing of this motion, Rinaldi has received additional discovery,
some of which he asked for in this motion. See e.g. Doc. 152, at 20, stating that he has "never received the
sealing orders for the wiretaps". Rinaldi has clearly received those orders in light of his motions to
suppress the wiretaps due to untimely sealing (3:18-cr-279, Doc. 161; 3:18-cr-280, Doc. 165) and his
"motion for production" (3:18-cr-279, Doc. 197; 3:18-cr-280, Doc. 188).
                                                       18
that information to the defendant. Kyles v. Whitley, 514 U.S. 419, 437, 115 S.Ct. 1555, 131

L.Ed.2d 490 (1995) (citing Brady, 373 U.S. at 87).

       Rinaldi has requested that the Court compel the Government to disclose "Brady

material, including but not limited to information regarding any investigations of government

witnesses and any promises made to government witnesses and any prior records of

government witnesses." (Doc. 85, at 2). The Supreme Court in Giglio explained that Brady

requirements include an obligation that the Government disclose any impeachment

information that it possesses regarding its own witnesses, such as promises for leniency

made in return for testimony. Giglio, 405 U.S. at 154-155. The Third Circuit has explained

that due process requires only that Brady material be disclosed to the defense "in time for

its effective use at trial." U.S. v. Higgs, 713 F.2d 39, 44 (3d Cir. 1983). In Higgs, the Circuit

found that the Brady material at issue:

       was information that [Defendants] could use on cross-examination to challenge
       the credibility of government witnesses. For that type of material, we think
       [Defendants'] right to a fair trial will be fully protected if disclosure is made the
       day that the witness testifies. Disclosure at that time will fully allow appellees
       to effectively use that information to challenge the veracity of the government's
       witnesses.

Id.

       Here, the Government states that it is not in possession of any material discoverable

under Brady and that it will "supplement discovery as and when additional materials become

available, and will satisfy Giglio requirements at the appropriate time." (Doc. 150, at 47-48).



                                                19
Consistent with its obligations under Brady and Giglio, the Government further asserts that

information regarding government witnesses "will be provided when and if the case is set for

trial and the witness list is finalized." (Id. at 47).

       Thus, in accordance with Giglio and Third Circuit precedent, and in light of the

information currently before this Court and the Government's representations, it appears

that the disclosure of any agreements at the time set forth for such disclosure by the

Government will not prevent the defendant from "its effective use at trial." See U.S. v.

Villarman-Oviedo, 325 F.3d 1, 13 (1st Cir. 2003) (finding that the Government did not violate

Brady, Giglio, or the Jencks Act when it turned over a witness's plea and cooperation

agreement four days before trial). In addition, despite Rinaldi's assertion that the

"statements" by "CS1" "will prove [Defendant's] claim that CS1 did not provide any

information about Rinaldi or Powell", the Government has already conceded this issue and it

is not in dispute.

        Nonetheless, to the extent that the Government has not already done so, the Court

will order the Government to turn over all information that meets the Brady and Giglio

standards for disclosure at the appropriate time, and to fully comply with its duty to learn of

any as-yet-unknown evidence properly disclosable under Brady and Giglio.

        Defendant's motions to compel discovery (3:18-cr-279, Doc. 85; 3:18-cr-280, Doc.

84) will thus be denied.




                                                   20
   F. Request to Compel

       Rinaldi requests that this Court compel the Government to provide him with

"unredacted copies of the phone tap affidavits in the instant case" pursuant to 18 U.S.C. §

2518(9). (Doc. 89, at 1). Rinaldi admits that "[t]he government is entitled to redact the

names and identifying information of its informants" but argues it may redact "nothing else."

(Doc. 89, at 1; id. at 2 ("The only thing the Government may withhold is the informant's

identity under the informant's privilege but all other information is subject to disclosure.")).

However, Rinaldi asserts that "there is no need for this" because he already knows CS-2's

identity and "CS[-]1 's information or statements are Brady material." (Id. at 1-2).

       In response to Rinaldi's motion, the Government attaches to its opposition brief

"copies of the affidavits, applications, and orders for both wiretaps with only the identifying

information of the informants, including certain details of criminal history, redacted." (Doc.

150, at 49) (see Docs. 150-1 to 150-6). Rinaldi's Reply brief confirms that he now "was

provided with a less redacted copy of the wiretap affidavit." (Doc. 152, at 21 ). A review of

the documents submitted by the Government, copies of which were received by Defendant,

demonstrate the following:

   • The Wiretap Order, signed by the undersigned on July 3, 2018 (Doc. 150-1),

       contains no redactions.

   • The Affidavit of Thomas Kaluzny in Support of the Application for an Order

       Authorizing the Interception of Wire and Electronic Communications, signed by the


                                                21
    undersigned on July 3, 2018 (Doc. 150-2) and totaling 70 pages, only contains

    redactions on pages 17-18. The redactions on these pages consist of: the date CS-1

    was arrested and the arresting officer; the date on which CS-2 began providing

    information to the DEA, the years in which CS-2 was arrested and by whom; and

    several of the charges for which CS-2 was arrested and/or the sentences imposed

    for those crimes.

• The Application by the Assistant United States Attorney, signed by the Government

    and the undersigned on July 3, 2018 (Doc. 150-3), contains no redactions.

•    The Wiretap Order, signed by the undersigned on July 31, 2018 (Doc. 150-4),

    contains no redactions.

• The Affidavit of Thomas Kaluzny in Support of the Application for an Order

    Authorizing the Interception of Wire and Electronic Communications, signed by the

    undersigned on July 31, 2018 (Doc. 150-5) and totaling 106 pages, contains

    redactions on pages 19-21. The redactions on these pages again consist of: the

    date CS-1 was arrested and the arresting officer; the date on which CS-2 began

    providing information to the DEA, the years in which CS-2 was arrested and by

    whom, and several of the charges for which CS-2 was arrested and/or the sentences

    imposed for those crimes.

• The Application by the Assistant United States Attorney, signed by the Government

    and the undersigned on July 31, 2018 (Doc. 150-6), contains no redactions.

                                         22
       Notably, in the Affidavits, the minimal information redacted by the Government also

does not include the majority of the information relating to the charges for which the

Confidential Sources were arrested or the sentences consequently imposed. The limited

redactions all consist only of information which could be used to readily identify CS-1 and

CS-2, even in the absence of their names.

       Rinaldi's assertion that the information in the Affidavits need not be redacted

because he already purportedly knows the identity of CS-2 is speculative and without any

legal support. Although the Court recognizes that "once the identity of the informer has

been disclosed to those who would have cause to resent the communication, the

[informer's] privilege is no longer applicable", United States v. Roviaro, 353 U.S. 53, 60, 77

S.Ct. 623, 1 L.Ed.2d 639 (1957), Rinaldi has not provided any basis for his assertion as to

the identity of CS-2 or why he believes he is correct in his assertion, and the Government

will not be compelled to verify or deny Rinaldi's unsupported statement.

       Nor has Rinaldi set forth any basis for his conclusory assertion that "CS#1 's

information or statements are Brady material." This is particularly so where the Government

has represented that "CS-1 has no relevant information to Rinaldi's present charges, and

would not be called to testify at trial" (Doc. 150, at 50).

       In Roviaro, the Supreme Court found that "[w]here the disclosure of an informer's

identity, or of the contents of his communication, is relevant and helpful to the defense of an

accused, or is essential to a fair determination of a cause, the privilege must give way." 353


                                                 23
U.S. at 60-61. Nonetheless, "no fixed rule with respect to disclosure [of the identity of an

informant] is justifiable." Instead,

        [t]he problem is one that calls for balancing the public interest in protecting the
        flow of information against the individual's right to prepare his defense. Whether
        a proper balance renders nondisclosure erroneous must depend on the
        particular circumstances of each case, taking into consideration the crime
        charged, the possible defenses, the possible significance of the informer's
        testimony, and other relevant factors.

Id. at 62.

        In McCray v. Illinois, the Supreme Court again addressed the privilege against

disclosure of the identity of persons supplying the Government with information concerning

the commission of crimes and set forth the reason for this privilege:

        Communications of this kind ought to receive encouragement. They are
        discouraged if the informer's identity is disclosed. Whether an informer is
        motivated by good citizenship, promise of leniency or prospect of pecuniary
        reward, he will usually condition his cooperation on an assurance of anonymity
        - to protect himself and his family from harm, to preclude adverse social
        reactions and to avoid the risk of defamation or malicious prosecution actions
        against him. The government also has an interest in nondisclosure of the
        identity of informers. Law enforcement officers often depend upon professional
        informers to furnish them with a flow of information about criminal activities.
        Revelation of the dual role played by such persons ends their usefulness to the
        government and discourages others from entering into a like relationship.

        That the government has this privilege is well established and its soundness
        cannot be questioned.

McCray v. Illinois, 386 U.S. 300, 308, 87 S.Ct. 1056, 18 L.Ed.2d 62 (1967) (quoting 8

Wigmore, Evidence§ 2374 (McNaughton rev. 1961)).




                                                24
       A defendant has the burden of setting forth and establishing a specific need for

disclosure of the identity of the confidential informant. See United States v. Jiles, 658 F.2d

194, 197-198 (3d Cir. 1981) (stating that "the first step in determining whether the identity of

an informant must be disclosed is to ascertain what need, if any, the defendant has alleged

for disclosure", and that this burden to show the need for disclosure is on the defendant,

and the "second part of the 'Roviaro test' requires a balancing of the [Defendant's] interest

in disclosure against the Government's interest in maintaining the confidentiality of its

informant."). In meeting its burden, the defendant may not merely rely on speculation or

vague assertions. See U.S. v. Bazzano, 712 F.2d 826, 839 (3d Cir. 1983) ("[Defendant's]

argument, as to why the identity of the informant here would be useful, is vague. '[M]ere

speculation as to the usefulness of the informant's testimony to the defendant is insufficient

to justify disclosure of his identity.' So far as appears, the informant's role in this case was

nothing more than that of allegedly providing the police with probable cause for conducting

their search .... The evidence of [Defendant's] guilt consisted primarily of the physical

evidence seized during the search. Where an informant's role was in validating a search,

disclosure of his identity is not required. [Defendant] has failed to present a convincing

argument that the informant played any more important role in the Government's case or in

his defense.'' (internal citations omitted)); Jiles, 658 F.2d at 197 ("The mere speculation that

an eyewitness may have some evidence helpful to defendant's case is not sufficient to show

the specific need required by Roviaro."); United States v. Brenneman, 455 F.2d 809, 811


                                                25
(3d Cir. 1972) (Finding unpersuasive Defendant's "speculation that testimony or information

from the informant might have been used to impeach or cross-examine [a witness] and

'might even have led to the [defendant's] being able to raise the issue of entrapment"'.).

       Although Rinaldi cites United States v. Freeman, 2008 WL 879966 (E.D.Pa. 2008) in

support of his position that the Government can only withhold an informant's identity and no

other information, it must be noted that this unpublished Eastern District case has never

been cited by any Court within this Circuit. In addition, Freeman does not support Rinaldi's

argument. There, the Court "conclude[d] that the Government may redact from a wiretap

application information that is protected by the informer's privilege prior to disclosing the

application to a defendant" but declined to allow the Government "to redact from the wiretap

applications information concerning a separate and ongoing investigation." Freeman, 2008

WL 879966 at *3-4. The Court thus ordered that the Government "may redact only those

portions necessary to protect the identity of any confidential informants." Id. at *1.

Whatever persuasive authority the decision in Freeman presents (and this Court is skeptical

that it presents any), it has no application here where the Freeman Court did nothing more

than prevent the Government from redacting information from wiretap applications related to

a separate criminal investigation. That ruling has no application here where none of the

redacted information pertains to any separate and ongoing investigations.

       Here, Rinaldi has done no more than provide speculative and vague assertions as to

why he is entitled to fully unredacted copies of the Affidavits and has failed to meet his


                                               26
burden of setting forth and establishing a specific need for disclosure of the identity of the

confidential informants as set forth in Jiles. In addition, Freeman is in accordance with

Roviaro, McCray, and Jiles, and their progeny, in that it specifically recognized that the

Government may redact those portions of a wiretap necessary to protect the identity of any

confidential informants. The limited information redacted in the wiretaps at issue in this

case is specifically related to protecting the identity of CS-1 and CS-2 and therefore properly

withheld at this time.

       In addition, the Government is only statutorily required to provide Defendant with a

copy of the court order and accompanying application no later than 10 days prior to trial.

Pursuant to 18 U.S.C. § 2518(9)

       The contents of any wire, oral, or electronic communication intercepted
       pursuant to this chapter or evidence derived therefrom shall not be received in
       evidence or otherwise disclosed in any trial, hearing, or other proceeding in a
       Federal or State court unless each party, not less than ten days before the trial,
       hearing, or proceeding, has been furnished with a copy of the court order, and
       accompanying application, under which the interception was authorized or
       approved. This ten-day period may be waived by the judge if he finds that it
       was not possible to furnish the party with the above information ten days before
       the trial, hearing, or proceeding and that the party will not be prejudiced by the
       delay in receiving such information.

18 U.S.C. § 2518(9). Thus, to the extent that the court order and application do not contain

other information which may be subject to disclosure at any earlier time, the Government is

under no obligation to provide the defendant with the information he requests any earlier

than statutorily required, absent a court order. Here, the Government has asserted, and this



                                               27
Court has no reasons to doubt, that "[i]f CS-2 is called to testify [at trial], Rinaldi will receive

a full criminal history and all Jencks materials in a timely manner." (Doc. 150, at 50).

       For these reasons, Rinaldi's "Request to Compel" (3:18-cr-279, Doc.          89~ 3:18-cr-280,

Doc. 90) will be denied.

   G. Motion for Early Disclosure of Statements Pursuant to the Jencks Act and
      Federal Rule of Criminal Procedure

       Defendant next moves for the Court to order the Government to disclose Jencks

material no later than 30 days prior to trial. (Doc. 103, at 3). Specifically, Rinaldi requests

the following material:

   • "Any statement written by a witness; and signed, adopted or approved by the
     witness; or substantially verbatim transcript made contemporaneously with witness'
     oral statement including FBI 302s or equivalent witness interviews; or witness' grand
     jury testimony." (Doc. 103, at 1).
   • "Any and all rough notes of DEA agents, and other law enforcement agents who
     were working with Federal Authorities." (Id.).
   • "'Case Summary Memos' from agents involved in the investigation" (Id. at 2).
   • "Any notes used by the witnesses when testifying before the grand jury." (Id.).
   • "The prosecutor's notes of witness interviews regardless of whether the notes has
     [sic] been read back to the witness for corrections and/or otherwise adopted by the
     witness." (Id.).
   • "Diaries or notebooks kept by witnesses." (Id.).

       Although Defendant appears to recognize that neither the Jencks Act nor Federal

Rule of Criminal Procedure 26.2 require the Government to disclose the requested material

30 days prior to trial (see Doc. 104, at 1) he argues that early disclosure of this material is

permissible and that such disclosure is necessary so that Defendant is not "compelled to

move for a continuance of trial pursuant to F.R.Cr.P. 26.2(d)" and to "avoid unnecessary

                                                 28
delay prior to cross examination" (Doc. 103, at 2-3), as well as "the need to avoid undue

surprises" (Doc. 104, at 1).

       The Federal Rules provide that

       [a]fter a witness other than the defendant has testified on direct examination,
       the court, on motion of a party who did not call the witness, must order an
       attorney for the government or the defendant and the defendant's attorney to
       produce, for the examination and use of the moving party, any statement of the
       witness that is in their possession and that relates to the subject matter of the
       witness's testimony.

Fed. R. Crim. P. 26.2(a). The Jencks Act further provides that "no statement or report in the

possession of the United States which was made by a Government witness or prospective

Government witness (other than the defendant) shall be the subject of subpoena, discovery,

or inspection until said witness has testified on direct examination in the trial of the case."

18 U.S.C. § 3500(a). The Jencks Act also requires that:

       After a witness called by the United States has testified on direct examination,
       the court shall, on motion of the defendant, order the United States to produce
       any statement ... of the witness in the possession of the United States which
       relates to the subject matter as to which the witness has testified.

Id. at§ 3500(b). A "statement" is defined in the Jencks Act as follows:

       (1) a written statement made by said witness and signed or otherwise adopted
       or approved by him;
       (2) a stenographic, mechanical, electrical, or other recording, or a transcription
       thereof, which is a substantially verbatim recital of an oral statement made by
       said witness and recorded contemporaneously with the making of such oral
       statement; or
       (3) a statement, however taken or recorded, or a transcription thereof, if any,
       made by said witness to a grand jury.

Id. at§ 3500(e).

                                                29
        Thus, with respect to prior statements of witnesses that the Government intends to

call at the time of trial, both the Jencks Act and the Federal Rules of Criminal Procedure

make clear that the Government does not need to turn over the information requested by

Defendant in this case until the witness whose statement is at issue has testified on direct

examination at trial. 4 As the Third Circuit made clear, "[t]he blunt command of the [Jencks

Act] together with the unequivocal legislative history has led to unbroken precedent in the

Courts of Appeals denying to district courts the power to compel production of the

statements of government witnesses until conclusion of direct examination at the trial."

United States v. Murphy, 569 F.2d 771, 773 (3d Cir. 1978). See a/so, United States v.

Moyer, 726 F.Supp.2d 498, 513 (M.D. Pa. 2010) (denying Defendant's motion for early

production of material under the Jencks Act and finding that, where the Government had

agreed to provide the Jencks material three days prior to trial, "[i]t is not within the power of

the District Courts to accelerate" the Government's timetable); United States v. Eisenberg,

773 F.Supp. 662, 683 (D.N.J. 1991) (denying Defendant's motion for disclosure of the

pretrial statements of a Government witness prior to that witness's testimony, citing to the

Jencks Act and Rule 26.2, and finding that although the Government stated that it would

disclose any Jencks Act material the day before that witness testified, "it is not required to



        4 Federal    Rule 26.2 also applies to statements given at a suppression hearing and at various other
hearings. See Fed. R. Crim. P. 26.2(g). As Rinaldi's motion only addresses the receipt of Jencks material
prior to trial, the Court limits its analysis herein to this specific request. However, the Government shall fully
comply with its duty under Jencks and Rule 26.2(g) in the event that it is required for a purpose other than
for trial.
                                                       30
do so."); United States v. D'Elia, 2007 WL 2458487, *7 (M.D. Pa. 2007) (denying

Defendant's motion under the Jencks Act and Rule 26.2 to require the Government to

disclose Jencks Act material at least thirty days prior to trial).

        In addition, Defendant's request for (1)"[a]ny and all rough notes of DEA agents, and

other law enforcement agents who were working with Federal Authorities"; (2) '"Case

Summary Memos' from agents involved in the investigation"; and (3) "[t]he prosecutor's

notes of witness interviews regardless of whether the notes has [sic] been read back to the

witness for corrections and/or otherwise adopted by the witness" (Doc. 103, at 1-2), are all

expressly shielded from discovery under Federal Rule of Criminal Procedure 16(a)(2), which

states that "reports, memoranda, or other internal government documents made by an

attorney for the government or other government agent in connection with investigating or

prosecuting the case" are not subject to pretrial discovery or inspection. Fed. R. Crim. P.

16(a)(2).5

        Furthermore, Defendant is not entitled to "[a]ny notes used by the witnesses when

testifying before the grand jury." (Doc. 103, at 2). With respect to grand jury material, it "is

settled federal policy that the grand jury system requires secrecy of grand jury proceedings.

Rule 6(e) of the Federal Rules of Criminal Procedure is intended to preserve this norm of

secrecy by preventing the disclosure of matters occurring before a grand jury." In re Grand


       5 These  requests by Defendant largely mirror the evidence requested in Defendant's Motion "to
Preserve and Disclose Notes, Reports, and Evidence" (Doc. 111 ), addressed infra, and the Court
incorporates herein its reasoning below.
                                                   31
Jury Matter, 682 F.2d 61, 63 (3d Cir. 1982) (internal citations omitted). Thus, a "party

moving for court-ordered disclosure [of grand jury proceedings] bears a heavy burden of

proving to the court that 'the material they seek is needed to avoid a possible injustice in

another judicial proceeding, that the need for disclosure is greater than the need for

continued secrecy, and that their request is structured to cover only material so needed."'

Eisenberg, 773 F.Supp. at 707 (quoting Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S.

211, 222 (1979)). "The most significant factor which a party seeking disclosure must show

is 'particularized need' for the information." United States v. Giampa, 904 F.Supp. 235, 287

(D.N.J. 1995). "The Supreme Court has repeatedly stressed the wide discretion given

district courts in evaluating whether disclosure of grand jury materials would be appropriate.

See, e.g., United States v. John Doe, Inc. I, 481U.S.102, 116, 107 S.Ct. 1656, 95 L.Ed.2d

94 (1987)." United Kingdom v. United States, 238 F.3d 1312, 1320 (11th Cir. 2001). Here,

Rinaldi has not demonstrated any particularized need for any of the specific information he

requests relating to the grand jury proceedings and thus the grand jury notes requested are

expressly prohibited by the policies in set forth supra.

       Finally, although Rinaldi has requested that the Court order early disclosure of

"[d]iaries or notebooks kept by witnesses" (Doc. 103, at 2), Defendant fails to offer any case

law in support of his assertion that he is entitled to early disclosure of this information.

Here, once again, the Court finds that the Government is not required to disclose Jencks




                                                32
Act material in the form of "diaries or notebooks kept by witnesses" until that witness has

testified on direct examination in the trial of the case.

       Nonetheless, the Government has represented that it "will voluntarily agree to

disclose witness identities and provide Jencks statements and any criminal histories of

witnesses at a reasonable time before trial." (Doc. 150, at 52). In light of Defendant's pro

se status, the Court strongly suggests that the Government disclose the afore-mentioned
information no later than 7 calendar days prior to trial, but notes that the Government is

under no legal obligation to do so.

       Accordingly, Defendant's Motions for Early Disclosure of Statements Pursuant to the

Jencks Act and Federal Rule of Criminal Procedure (3:18-cr-279, Doc. 103; 3:18-cr-280,

Doc. 102) will be denied.

   H. Motion for "Pretrial Hearing to Determine Existence of Conspiracy"; Motion for
      "Hearing on Admissibility of Statements of Alleged Co-Conspirators"

       Rinaldi next moves for this Court to hold a pretrial hearing to determine the existence

of a conspiracy. (Doc. 105). In his supporting brief, Rinaldi asserts that Federal Rule of

Evidence 104 requires that "the determination of the admissibility of a co-conspirator's

declarations must be made preliminarily." (Doc. 106, at 1). Rinaldi further requests that

"should [the Court] refuse to grant a full evidentiary hearing ... the Court should require the

Government to make a pre-trial offer of the evidence it intends to present to establish the

existence of a conspiracy" between Rinaldi "and the declarant and that the declarations

were made in furtherance of that conspiracy." (Id. at 2). The Government counters that "a

                                                33
pretrial hearing is an unnecessary waste of time and resources" and urges this Court to

deny Defendant's motion (Doc. 150, at 54). The Government further correctly notes that a

hearing prior to trial is not required (id. at 53), an assertion admitted by Rinaldi in his

supporting brief (Doc. 106, at 2).

       Similarly, in a separate motion, Rinaldi also moves for a hearing "to determine [the]

admissibility of any statements of [sic] testimony of alleged co-conspirators, which the

Government intends to introduce, pursuant to Federal Rule of Evidence 801 (d)(2)(E) .... "

(Doc. 107), which the Government asserts is "substantially redundant" of the motion for a

hearing to determine the existence of a conspiracy (Doc. 150, at 55).

       Under Federal Rule of Evidence 801 (d)(2)(E), statements "made by [a] party's

coconspirator during and in furtherance of the conspiracy" are not hearsay. However,

       [b]efore admitting a co-conspirator's statement over an objection that it does
       not qualify under Rule 801 (d)(2)(E), a court must be satisfied that the statement
       actually falls within the definition of the Rule. There must be evidence that
       there was a conspiracy involving the declarant and the nonoffering party, and
       that the statement was made "during the course and in furtherance of the
       conspiracy."

Bourjaily v. United States, 483 U.S. 171, 175, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987).

       "[W]hen the preliminary facts relevant to Rule 801 (d)(2)(E) are disputed, the offering

party must prove them by a preponderance of the evidence." Id. at 176. This burden of

proof is "unrelated to the burden of proof on the substantive issues, be it a criminal case or

a civil case." Id. at 175 (internal citations omitted). Rather, it derives from Federal Rule of

Evidence 104(a), which requires the court to make preliminary determinations as to the
                                                34
admissibility of evidence; "[t]he preponderance standard ensures that before admitting

evidence, the court will have found it more likely than not that the technical issues and

policy concerns addressed by the Federal Rules of Evidence have been afforded due

consideration." Id. at 175.

       In order to make this preliminary determination, the court may- but, in the exercise

of its discretion, need not - conduct a preliminary hearing to determine the existence of a

conspiracy. See United States v. Ammar, 714 F.2d 238, 247 (3d Cir. 1983) ("We cannot

say that in the circumstances of this case the district court erred [when it refused to hold a

pre-trial hearing] or that its refusal to hold a pre-trial hearing under Fed. R. Evid. 104 was an

abuse of discretion."); United States v. Bledsoe, 2006 WL 3098770, *5 (W.D. Pa. 2006)

("[T]he control of the order of proof at trial is a matter committed to the discretion of the trial

judge and it is well-settled that a pretrial ruling or Rule 401 hearing need not be conducted

in every case where the government seeks to introduce co-conspirator statements against a

defendant.") (internal citations and quotations omitted).

       In the present cases, the Court concludes that a pretrial hearing would be

inappropriate, as such a hearing would create a needlessly duplicative mini-trial. Both

cases involve allegations of a conspiracy extending over the course of approximately a

month and involving three and four defendants (3:18-cr-279, 3:18-cr-280 respectively), two

of whom have entered into plea agreements. A preliminary hearing in both cases would

involve the same types of proof as would be offered at trial in order to determine what role, if


                                                 35
any, Rinaldi played in the alleged conspiracies, which could potentially involve a great deal

of interrelated testimony on the part of the co-defendants and other witnesses.

       Accordingly, the Court finds that the better approach is that adopted by the Third

Circuit in United States v. Continental Group, Inc., 603 F.2d 444 (3d Cir. 1979), in which the

Circuit concluded that, "given the large amount of interrelated testimony to be considered,"

the district court's decision to admit co-conspirator declarations subject to a subsequent

proof of the existence of a conspiracy by a preponderance of the evidence "was not

inconsistent with the sound exercise of its discretion." Id. at 457; see also United States v.

Manamela, 463 Fed. App'x 127, 133 (3d Cir. 2012) (re-affirming Continental Group and

noting that, while the approach condoned therein presents a "danger of prejudice," when

"the conspiracy may become clearly defined only after the testimony of several witnesses,

we will uphold the district court's decision to admit co-conspirator statements subject to a

later connection"). Therefore, the Government will be allowed to offer co-conspirator

statements at trial, so long as it later proves by a preponderance of the evidence that a

conspiracy existed. Of course, the Court adopts this procedure with the understanding that,

if the Government does not make the requisite showing of the existence of a conspiracy by

the time that it rests its case, there may be grounds for a mistrial.

       Consequently, Rinaldi's Motions for a "Pretrial Hearing to Determine Existence of

Conspiracy" (3:18-cr-279, Doc. 105; 3:18-cr-280, Doc. 104) and Motions for a "Hearing on




                                               36
Admissibility of Statements of Alleged Co-Conspirators" (3:18-cr-279, Doc. 107; 3:18-cr-

280, Doc. 106) will be denied.

   I. Motion "Pursuant to Rules 404(b) and 609 of Federal Rules of Evidence"

        Rinaldi's next moves the Court to direct the Government to disclose "prior to the start

of trial" any evidence under Federal Rules of Evidence 404(b) and 609 relating to himself,

any co-defendant, and any co-conspirator "regardless of whether said co-conspirator(s) was

charged or named in the indictment." (Doc. 109, at 1-2). Aside from a request that he

receive the information "prior to the start of trial", Rinaldi does not specifically set forth a

certain amount of time prior to trial when he wants the evidence disclosed to him.

       Pursuant to Rule 404, "evidence of a crime, wrong, or other act is not admissible to

prove a person's character in order to show that on a particular occasion the person acted

in accordance with the character." Fed. R. Evid. 404(b)(1). However, this evidence "may

be admissible for another purpose, such as proving motive, opportunity, intent, preparation,

plan, knowledge, identity, absence of mistake, or lack of accident." Id. at 404(b)(2). "On

request by a defendant in a criminal case, the prosecutor must ... provide reasonable

notice of the general nature of any such evidence that the prosecutor intends to offer at trial;

and ... do so before trial - or during trial if the court, for good cause, excuses lack of

pretrial notice." Id.

       The Rules of Evidence do not set forth a specific time frame within which the

Government must provide Rule 404(b) evidence. Rather, "[w]hat constitutes reasonable


                                                 37
notice in advance of trial [pursuant to Rule 404(b)] is determined by the circumstances and

complexity of the prosecution." United States v. Johnson, 218 F.Supp.3d 454, 462

(W.D.Pa. 2016)(internal quotation marks omitted). Courts have thus frequently found that

the Government must disclose Rule 404(b) evidence no less than one to two weeks prior to

trial. See id. (ten business days); Giampa, 904 F.Supp. at 283 (two weeks); United States

v. Evangelista, 813 F.Supp. 294, 302 (D.N.J. 1993) (ten business days); United States v.

Woods, 2008 WL 2622902, *5 (W.D.Pa. 2008) (five calendar days). See also, United

States v. Kern, 12F.3d122, 124 (8th Cir.1993) (finding magistrate judge's order that "any

'bad act' evidence be disclosed at least fourteen days prior to trial" pursuant to Rule 404(b)

"was reasonable"); United States v. French, 974 F.2d 687, 694-695 (6th Cir. 1992) (district

court's approval of Government's one-week notice to defendant's counsel of its intent to

produce "other crimes" evidence was not an abuse of discretion under the circumstances).

       Here, in response to the defendant's request for disclosure of evidence pursuant to

Rule 404(b), the Government asserts that while "it is unclear exactly what the defendant is

asking for" pursuant to Rule 404(b), it "will provide records of criminal convictions for all

witnesses that [it] intends to call at trial at a reasonable time before trial." (Doc. 150, at 57).

The Government also states that "[t]o the extent [Rinaldi's] motion seeks only notice as

required by Rules 404(b) and 609, the government has no objection and will abide by the

Rules of Evidence." (Doc. 150, at 57).




                                                 38
       The Government's representation that it will provide these records "at a reasonable

time before trial" and that it will abide by the Rules of Evidence lacks sufficient specificity to

satisfy this Court that it will meet the Rule 404(b) requirements. Rather, the Government

will be ordered to produce all Rule 404(b) evidence of which it is aware and that it intends to

offer at trial no later than ten calendar days prior to trial.

       The Court turns to Defendant's request that the Court compel the Government to

disclose any evidence it intends to use pursuant to Federal Rule of Evidence 609. Rule

609, Impeachment by Evidence of a Criminal Conviction, sets forth rules which apply to

"attacking a witness's character for truthfulness by evidence of a criminal conviction." Fed.

R. Evid. 609(a). Although Rule 609(b) provides that if more than ten years have passed

since the witness's conviction or release from confinement, whichever is later, the party

seeking to introduce the evidence of the conviction must "giveO an adverse party

reasonable written notice of the intent to use it so that the party has a fair opportunity to

contest its use", Fed. R. Evid. 609(b)(2), the text of Rule 609(a) provides no such notice

requirement. As a result, "the court can only order the government to provide advanced

written notice of its intent to proffer any Rule 609(b) evidence," but not of Rule 609(a)

evidence. See United States v. Beech, 307 F.R.D. 437, 443 (W.D. Pa. 2015).

       Here, the Government, in addressing both Rule 404(b) and 609, provides notice to

the defendant that if Rinaldi testifies at trial, the Government intends to introduce evidence

on cross-examination of his prior felony conviction(s) and, if Rinaldi denies that


                                                  39
conviction(s), the Government reserves the right to call a rebuttal witness to introduce

objective evidence of the conviction(s). (Doc. 150, at 56). The Government concedes that,

to comply with Rules 404(b) and 403, it only intends to introduce the fact of the

conviction(s), and not the crime of conviction(s). (Id.). The Government further asserts that

it reserves its right to cross examine any defense witnesses as to prior convictions as

allowed under Rule 609.

       Nonetheless, should the Government have, or become aware of, any evidence

which falls within the ambit of Rule 609(b), it will be required to provide notice of its intent to

use such evidence at the same time it provides notice under Rule 404(b) - no later than ten

calendar days prior to trial.

       Finally, to the extent that Defendant's motion, and specifically his request that the

Government disclose any co-conspirators' statements, may also be interpreted as asserting

that he is entitled to any statements made by co-conspirators pursuant to Federal Rule of

Criminal Procedure 16, "[d]istrict courts of the Third Circuit have consistently held that Rule

16 does not provide for the discovery of a co-conspirator's statement", United States v.

Cheatham, 500 F.Supp.2d 528, 538 (W.D. Pa. 2007) (collecting cases). See also, United

States v. D'Elia, 2007 WL 2458487, at *6 (M.D. Pa. 2007) ("[The Third Circuit] has indicated

a preference that the government prove the existence of the conspiracy and each

defendant's connection with it by independent evidence before admitting hearsay

declarations of an alleged coconspirator at trial. This does not mean, however, that the


                                                40
government must present the requisite evidence before it actually seeks to admit a

coconspirator's hearsay statement into evidence at trial. This Court can take up the matter

at the time of trial.") (emphasis in original) (internal citations and quotation marks omitted).

       Thus, Defendant's motions pursuant to Rules 404(b) and 609 of the Federal Rules of

Evidence (3:18-cr-279, Doc. 109; 3:18-cr-280, Doc. 108) will be denied as set forth herein.

   J. Motion to "Preserve and Disclose Notes, Reports, and Evidence"

       Rinaldi further requests that the Court order "that the notes of all investigators, all

preliminary drafts of reports, including computer discs, computer generated data and

repositories of such notes and preliminary drafts, all spread sheets, or any other physical

evidence, derived through the Government's investigations leading to and after the

indictment be preserved and made available prior to trial." (Doc. 111 ).

       In response, the Government states that it "has instructed the case agents that any

notes and draft reports, to the extent that they exist, are to be preserved and provided to"

the Assistant United States Attorney for review. (Doc. 150, at 59). Thus, with respect to

Rinaldi's request that the specific information delineated in this motion be preserved, it

appears the Government has done so, and Defendant's request on this issue will be denied.

       The Court thus turns to when this information, to the extent some or all is relevant to

the criminal actions, should be disclosed to Defendant. Rinaldi is entitled to the discovery of

the material and information that he requests in so far as it is required under Brady, the

Jencks Act and Rule 16. See United States v. Ramos, 27 F.3d 65, 68 (3d Cir. 1994) ("Rule


                                                41
16 of the Federal Rules of Criminal Procedure delineates the categories of information to

which defendants are entitled in pretrial discovery in criminal cases, with some additional

material being discoverable in accordance with statutory pronouncements and the due

process clause of the Constitution" and explaining what information must be disclosed

pursuant to Brady and the Jencks Act.). See also, Fed. R. Crim. P. 16(a)(2) (subject to

certain exceptions, Rule 16 "does not authorize the discovery or inspection of reports,

memoranda, or other internal government documents made by an attorney for the

government or other government agent in connection with investigating or prosecuting the

case. Nor does this rule authorize the discovery or inspection of statements made by

prospective government witnesses except as provided in 18 U.S.C. § 3500.").

       As summarized by the Third Circuit in Ramos:

       In United States v. Vella, 562 F.2d 275 (3d Cir. 1977) (per curiam), we held that
       "the rough interview notes of F.B.I. agents should be kept and produced so that
       the trial court can determine whether the notes should be made available to the
       [defendant] under the rule of Brady ... or the Jencks Act." Vella, 562 F.2d at 276.
       See also United States v. Ammar, 714 F.2d 238, 259 (3d Cir. 1983) (extending
       rule to require preservation of rough drafts of agents' reports); United States v.
       Harris, 543 F.2d 1247 (9th Cir. 1976); United States v. Harrison, 524 F.2d 421,
       428-29 (D.C.Cir.1975) ....

       In Vella and Ammar, we explained the requirement for retaining rough notes of
       interviews in such unambiguous terms that it would be futile to try to elucidate
       further here, for what we meant cannot be stated more clearly. See Ammar, 714
       F.2d at 259 ("the government must retain and, upon motion, make available to
       the district court both the rough notes and the drafts of reports of its agents to
       facilitate the district court's determination whether they should be produced");
       Vella, 562 F.2d at 276 ("rough interview notes should be kept and produced").

Ramos, 27 F.3d at 68.

                                              42
       The Government represents that it "will comply with the rules and laws governing

discovery, and will produce all materials required, including that which is required under

Brady, Giglio, the Jencks Act, and Rule 16" and will provide any notes and draft reports that

contain Brady or Jencks material to the defendant. (Doc. 150, at 59).

       Here, as to any of the aforementioned evidence which Rinaldi asserts is Jencks

material, the Court will deny the motion for disclosure of this information at this time. As

explained, supra, the Court is without the power to compel the Government to produce the

Jencks material until conclusion of direct examination at the trial. See Murphy, 569 F.2d at

773; United States v. Li, 2017 WL 590275 (M.D. Pa. 2017) (denying the defendant's request

for immediate disclosure of notes made by witnesses or made by agents interviewing

witnesses to the extent this evidence was Jencks material). Rather, the Government is

expected to fully comply with its obligations under the Jencks Act and disclose any such

material at the appropriate time.

       Similarly, to the extent that any of the information requested herein is subject to

Brady, the Court notes the Government's representation that it will provide any materials

under Brady as required (Doc. 150, at 59), and expects the Government to continue to meet

its constitutional obligations under Brady with respect to any such notes, reports, or other

evidence within its possession.




                                               43
       Rinaldi's motions (3: 18-cr-279, Doc. 111; 3: 18-cr-280, Doc. 110) will therefore be

denied without prejudice and the Government is expected to timely comply with its

responsibilities under Brady, the Jencks Act, and all other applicable statutes and case law.

   K. Motion for Disclosure Pursuant to Federal Rule of Evidence 807

       Pursuant to Federal Rule of Evidence 807, Defendant next moves for an Order from

the Court directing the Government to disclose any statement it intends to offer into

evidence as well as "the particulars of each such statement, including the name and

address of the declarant." (Doc. 113).

       Pursuant to Fed. R. Evid. 807, the "residual exception" rule:

       (a) In General. Under the following circumstances, a hearsay statement is not
       excluded by the rule against hearsay even if the statement is not specifically
       covered by a hearsay exception in Rule 803 or 804:
          (1) the statement has equivalent circumstantial guarantees of
          trustworthiness;
          (2) it is offered as evidence of a material fact;
          (3) it is more probative on the point for which it is offered than any other
          evidence that the proponent can obtain through reasonable efforts; and
          (4) admitting it will best serve the purposes of these rules and the interests
          of justice.
       (b) Notice. The statement is admissible only if, before the trial or hearing, the
       proponent gives an adverse party reasonable notice of the intent to offer the
       statement and its particulars, including the declarant's name and address, so
       that the party has a fair opportunity to meet it.

Fed. R. Evid. 807. The Third Circuit has repeatedly explained that '"[t]he residual hearsay

exception is to be used only rarely, and in exceptional circumstances, and is meant to apply

only when certain exceptional guarantees of trustworthiness exist and when high degrees of

probativeness and necessity are present."' United States v. Lawrence, 349 F.3d 109, 117

                                              44
(3d Cir. 2003) (quoting Bohler-Uddeholm Am., Inc. v. Ellwood Gp., Inc., 247 F.3d 79, 112

(3d Cir. 2001 )).

        In response to Defendant's request for disclosure of the Government's intention to

use hearsay statements pursuant to Rule 807, the Government asserts that it "is aware of

no Rule 807 statements it may seek to offer at trial, but should one arise, the government

will abide by the Rules of Evidence" (Doc. 150, at 60).

        In light of the Government's representation that it is currently unaware of any Rule

807 statements which it may offer at trial, but that it is aware of its obligations under the

Rules of Evidence, including 807, the Court will deny Defendant's motions (3:18-cr-279,

Doc.113; 3:18-cr-280, Doc. 112) without prejudice.

   L. Motion to Produce Memorializing of Government Interviews

       Rinaldi also requests that the Court "order the production of any tapes, transcripts,

notes or memorializing record of interviews taken by the Government, including the DEA,

the FBI, the Pennsylvania State Police, the District Attorney's Office of Luzerne County or

Wilkes-Barre Police Department of any persons obtained during its investigation." (Doc.

115). In support of his motion, Rinaldi "submit[s] that both Brady and Rule 16 as well as the

Jencks Act requires immediate disclosure of these items to the Defendant. ... " (Doc. 116).

       Rinaldi's motion to produce memorializing Government interviews is somewhat

similar to his prior motion requesting that the Court order "that the notes of all investigators,

all preliminary drafts of reports, including computer discs, computer generated data and


                                               45
repositories of such notes and preliminary drafts, all spread sheets, or any other physical

evidence, derived through the Government's investigations leading to and after the

indictment be preserved and made available prior to trial" (see Doc. 111 ). However, to the

extent that Rinaldi is requesting additional information, the Court again turns to the contours

of Rule 16, Jencks, and Brady.

       Here, in response to Rinaldi's motion, the Government represents that "to the extent

that reports or recordings of interviews fall under Brady or Jencks, the government will make

them available at an appropriate time" and that "as to statements made by the defendant, all

such statements are already considered mandatory disclosure" and have been produced

and, should "any other reports or recordings of the defendant's own statements come to

light", they will be produced "in a timely manner before trial." (Doc. 150, at 60-61 ).

       Upon consideration of the Government's representation of what it has turned over

and will continue to turn over as necessary and at the appropriate time, the Court will deny

without prejudice Defendant's motions (3:18-cr-279, Doc. 115; 3:18-cr-280, Doc. 114) to the

extent that it is seeking Brady, Giglio, and Jencks Act materials, subject to the restrictions

on when such material must be turned over under Jencks and Brady/Giglio.

   M. "Motion to Join in the Motion of Co-Defendants"

       Rinaldi next "joins in all Motions filed by Co-Defendants in this case as said motion

may apply to him and incorporates said Motions by reference." (Doc. 124). Because there

are no motions pending filed by any of Rinaldi's co-defendants in cases 3:18-cr-279 or 3:18-


                                               46
cr-280, Rinaldi's motions (3:18-cr-279, Doc. 124; 3:18-cr-280, Doc. 120) will be denied

without prejudice to the extent that any co-defendant files a pre-trial motion.

   N. Motion for Severance (Doc. 155)

       Rinaldi further requests that this Court sever his cases from that of his co-defendants

in both of the criminal proceedings or grant him "some form of alternate relief." (Doc. 155).

As a basis for his request, Rinaldi asserts that none of his co-defendants have filed pre-trial

motions but rather that each of them continues to request additional time to file such

motions. Rinaldi also notes that co-defendant Powell is suffering from cancer and currently

undergoing treatment. As a result, Rinaldi's motion for severance arises out of a concern

that his co-defendants' filings in this case, or lack thereof, may result in a delay of his trial.

       A review of the dockets in both criminal cases reveals that, not only have no co-

defendants filed any pre-trial motions, the time for the filing of pre-trial motions has expired

as to all defendants. In addition, in 3:18-cr-279, both of Rinaldi's co-defendants have

signed plea agreements, thereby rendering Rinaldi the only defendant seeking trial in that

case at this time. Furthermore, trial for co-defendant Powell is currently scheduled to

commence on January 27, 2020. (See 3:18-cr-280, Doc. 158). Thus, at this time, there is

no basis for either of Defendant's motions to sever his case from that of his co-defendants.

       The Court will therefore deny Defendant's motions for severance (3:18-cr-279, Doc.

155; 3:18-cr-280, Doc. 157).




                                                 47
                                       Ill. CONCLUSION

       As a result, Defendant Rinaldi's pre-trial motions (3:18-cr-279, Docs. 76, 77, 80, 82,

85, 89, 103, 105, 107, 109, 111, 113, 115, 124, 155) and (3:18-cr-280, Docs. 75, 76, 79, 81,

84, 90, 102, 104, 106, 108, 110, 112, 114, 120, 157) will be denied for the reasons set forth

in this Memorandum Opinion.

       A separate Order follows.




                                              48
